DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 12/18/2020 and 09/30/2019 have been considered by the Examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim(s) 1 and 15, the expressions "below" and "above" are relative terms renders the claim indefinite because the claim(s) include(s) elements not clearly disclosed. It may not be limiting when the device against which the scope of the claim is assessed is rotated by 180°.  See MPEP § 2173.05(d).
Regarding claim(s) 7 and 13, an optional features ("and/or") between conductive layer and/or insulating layer of parent claim 1 makes it unclear if claim(s) 7 and 13 which depends on only insulating layer is also optional or not. 
Dependent Claim(s) 2-6, 8-12, 14 and 16-17 not specifically addressed share the same 112(b) rejection as linked Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 6-10, 12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KANG et al. (US 2006/001422; hereinafter KANG).
Regarding claim 1, KANG discloses in figure(s) 3-5 a component carrier with an integrated magnetic field sensor (para. 59 - printed circuit board with the weak magnetic field sensor; figures 5a…5e,3), wherein the component carrier comprising comprises: 
a plurality of electrically conductive layer structures (copper foil 112,112’; figures 5a…5e) and/or electrically insulating layer structures (insulating layer 111); 

    PNG
    media_image1.png
    824
    551
    media_image1.png
    Greyscale

(para. 42 – first/second excitation circuits 20/30; figure 3) and sensor coils (para. 42 – first/second detection circuits 40/50; figure 3) arranged on the layer structures; 
a first magnetic structure (para. 69 – soft magnetic laminates 300; figure 5e) above the excitation coil and the sensor coils; 
a second magnetic structure (para. 69 – soft magnetic laminates 300’; figure 5e) below the excitation coil and the sensor coils.

Regarding claim 2, KANG discloses in figure(s) 3-5 the component carrier according to claim 1, wherein the excitation coil (20/30) and the sensor coils (40/50) are arranged at least partially coplanar on the layer structures.

Regarding claim 3, KANG discloses in figure(s) 3-5 the component carrier according to claim 1, wherein the first magnetic structure and the second magnetic structure are made of a soft magnetic material having a high maximum DC magnetic permeability (para. 52 -  soft magnetic cores 10 of the weak magnetic field), the material comprising at least one of: a crystalline metal alloy, a polycrystalline metal alloy, an amorphous metal alloy (para. 53 - magnetic core 11 is selected from the group consisting of an amorphous metal, a permalloy, and a supermalloy).

Regarding claim 4, KANG discloses in figure(s) 3-5 the component carrier according to claim 1, wherein the first magnetic structure and the second magnetic structure are composed of different materials and are configured as one of a foil and a sheet (para. 67 – soft magnetic laminates 300, 300’).

Regarding claim 6, KANG discloses in figure(s) 3-5 the component carrier according to claim 1, wherein the excitation coil, the first magnetic structure and the second magnetic structure are configured such that the excitation coil generates an alternating magnetic field that saturates a magnetization in the first magnetic structure, while not saturating the magnetization in the second magnetic structure (Figs. 2c and 2d shows magnetic flux saturation in first and second magnetic cores occur alternately).

Regarding claim 7, KANG discloses in figure(s) 3-5 the component carrier according to claim 1, wherein at least one of the excitation coil and the sensor coils comprises conductive windings (para. 21 – coil wound around magnetic core  resulting in formation of a metal film; coil windings in figure 3) formed on at least one or more, dielectric layer of the insulating layers.

Regarding claim 8, KANG discloses in figure(s) 3-5 the component carrier according to claim 7, wherein the at least one dielectric layer on which the windings of (para. 32-33 :- dielectric layers, on which the windings of the excitation coil and the windings of the sensor coils are formed are the same dielectric layers; figure 3).

Regarding claim 9, KANG discloses in figure(s) 3-5 the component carrier according to claim 1, wherein an area of a lateral extension of the first magnetic structure and an area of a lateral extension of the second magnetic structure is equal as or smaller than a sum of areas of lateral extensions of the excitation coil and the sensor coils (magnetic structure 300, 300' lateral extension between 10% and 60% of sum of areas of lateral extensions of the excitation coil and the sensor coils; figure 5d).

Regarding claim 10, KANG discloses in figure(s) 3-5 the component carrier according to claim 1, wherein a lateral shape of the first magnetic structure and the second magnetic structure substantially equals a shape of a lateral region, covered by the excitation coil and the sensor coils (300, 300'; figure 5).

Regarding claim 12, KANG discloses in figure(s) 3-5 the component carrier according to claim 1, wherein an amount of an extension of the first magnetic structure and the second magnetic structure along the straight line is between a distance of the (as in figures 3,5).

Regarding claim 15, KANG discloses in figure(s) 3-5 a method of manufacturing a component carrier with an integrated magnetic field sensor (para. 59 - printed circuit board with the weak magnetic field sensor; figures 5a..5e,3), the method comprising: 
connecting a plurality of electrically conductive layer structures (copper foil 112,112’; figures 5a…5e) and/or electrically insulating layer structures (insulating layer 111); 
forming an excitation coil (para. 42 – first/second excitation circuits 20/30; figure 3) and sensor coils (para. 42 – first/second detection circuits 40/50; figure 3) on the layer structures; 
forming a first magnetic structure (para. 69 – soft magnetic laminates 300; figure 5e) to be above the excitation coil and sensor coils; and 
forming a second magnetic structure (para. 69 – soft magnetic laminates 300’; figure 5e) to be below the excitation coil and sensor coils.

Regarding claim 16, KANG discloses in figure(s) 3-5 the component carrier according to claim 3, wherein the metal alloy (para. 53 – permalloy which is a Ni-Fe magnetic alloy) comprises at least one of Co, Ni, Si, Fe, Mo, mu-metal a type of MetGlas, a type of Virovac.

Regarding claim 17, KANG discloses in figure(s) 3-5 the component carrier according to claim 8, wherein some dielectric layers have formed thereon windings of the excitation coil and windings of the sensor coils, while other dielectric layers have formed thereon no windings of the excitation coil but windings of the sensor coils (figure 3).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 are rejected under 35 U.S.C. 103 as being unpatentable over KANG in view of JUNG et al. (KR 101607025).
Regarding claim 5, KANG teaches in figure(s) 3-5 the component carrier of claim 1, 
KANG does not teach explicitly wherein at least one of the following is satisfied: wherein the material of the first magnetic structure is characterized by a steeper hysteresis curve than the material of the second magnetic structure, and/or wherein a magnetizing field at which a permeability is maximal is smaller for the material of the first magnetic structure than for the material of the second magnetic structure, and/or wherein a magnetic reversal loss is smaller for the material of the first magnetic structure than for the material of the second magnetic structure, and/or wherein the material of the second magnetic structure requires a higher external field strength to reach magnetic saturation than the first magnetic structure.
However, JUNG teaches in figure(s) 6-7 wherein a magnetizing field at which a permeability is maximal is smaller for the material of the first magnetic structure than for the material of the second magnetic structure (para. 44 - the sensing unit core part and the bridge core unit can also take the sensing portion and the core portion of the core portion material bridges are different from each other to have a structure may be formed of the same material, the sensing portion of the core portion magnetic permeability higher than the permeability of the core portion of the bridge; different materials of core material for excitation and sensing coil; figures 6-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KANG by having wherein a magnetizing field at which a permeability is maximal is smaller for the  "the sensing unit core part may be formed of a material having a magnetic permeability equal to or greater than the magnetic permeability of the bridge core part so as to fully utilize the flow of the magnetic field formed in the sensing unit core part" (para. 13).

Claim(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over KANG in view of ELY et al. (US 20140117980).
Regarding claim 11, KANG teaches in figure(s) 3-5 the component carrier according to claim 1, 
KANG does not teach explicitly wherein at least one of the excitation coil and the sensor coils has windings formed as at least one spiraled square squares and a rectangle, two of the sensor coils being arranged adjacent to the excitation coil such that lateral mid points of the two sensor coils are connectable by a straight line running through a lateral mid-point of the excitation coil, the straight line running through corners of windings of the excitation coil or running through and perpendicular to side edges of windings of the excitation coil.
However, ELY teaches in figure(s) 1-6 wherein at least one of the excitation coil and the sensor coils has windings formed as at least one spiraled square squares and a rectangle, two of the sensor coils being arranged adjacent to the excitation coil such that lateral mid points of the two sensor coils are connectable by a straight line running through a lateral mid-point of the excitation coil, the straight line running through corners (copper tracks on a printed circuit board (PCB) that form part of sensor and excitation coils as spiral squares with aligned centers; figures 6,3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KANG by having wherein at least one of the excitation coil and the sensor coils has windings formed as at least one spiraled square squares and a rectangle, two of the sensor coils being arranged adjacent to the excitation coil such that lateral mid points of the two sensor coils are connectable by a straight line running through a lateral mid-point of the excitation coil, the straight line running through corners of windings of the excitation coil or running through and perpendicular to side edges of windings of the excitation coil as taught by ELY in order to provide "target extends along the measurement path and is inclined relative to the measurement path so that substantially all of the target overlaps with loops of the first coil and so that when a first end of the target is adjacent a first loop of the first coil, a second end of the target is adjacent a second loop of the first coil that has an opposite winding direction to that of the first loop" (abstract).

Claim(s) 14 are rejected under 35 U.S.C. 103 as being unpatentable over KANG in view of Wang et al. (US 8742518).
Regarding claim 14, KANG teaches in figure(s) 3-5 the component carrier according to claim 1, 

However, Wang teaches in figure(s) 1-20 operable in a first and a second operation mode, wherein during the first operation mode saturation of magnetization occurs in the first magnetic material but not in the second magnetic material, resulting in improved energy efficiency, wherein during the second operation mode saturation of magnetization occurs in both the first magnetic material and the second magnetic material, resulting in increased sensitivity (mode step 730,740; figure 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KANG by having operable in a first and a second operation mode, wherein during the first operation mode saturation of magnetization occurs in the first magnetic material but not in the second magnetic material, resulting in improved energy efficiency, wherein during the second operation mode saturation of magnetization occurs in both the first magnetic material and the second magnetic material, resulting in increased sensitivity as taught by Wang in order to provide "magnetic exchange coupling between the first and second magnetic elements is configured to achieve a switching current distribution less than about 200% and a long term thermal stability criterion of greater than about 60 kBT" (abstract).

Allowable Subject Matter

Claim(s) 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Choi et al. (US 6429651) discloses "Differential Spiral Magnetic Field Sensing Device And Magnetic Field Detection Module Using The Same".
 Krishnamurthy et al. (US 20160282421) discloses "simulation models for integrated fluxgate magnetic sensors and other magnetic circuit components".
 Sipilä et al. (US 20180052065) discloses "non-contact magnetostrictive sensors and methods of operation of such sensors".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868